Citation Nr: 1648082	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  05-10 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depression, to include as secondary to multiple sclerosis (MS).

3.  Entitlement to service connection for multiple sclerosis (MS).

4.  Entitlement to a total disability rating based on umemployability due to service-connected disability (TDIU).

5.  Whether the Veteran is competent to manage his VA disability funds.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These matters were previously remanded by the Board in March 2008 and November 2010 for evidentiary development.

Subsequent to the Board's November 2010 Remand, a November 2012 rating decision granted service connection for anxiety disorder.  The Veteran did not appeal the initial rating of 50 percent, and as a result, this decision will not address anxiety disorder.

Pursuant to the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1, 5-6   (2009), the Board has expanded the Veteran's original service connection claim for PTSD to include the currently diagnosed condition of major depression.  The Board has bifurcated the issues of PTSD and major depression based on the evidence of record.

The issues of entitlement to service connection for multiple sclerosis and major depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  As the Veteran has been granted a 100 percent rating for coronary artery disease for the entire period on appeal and is in receipt of special monthly compensation under the provisions of 38 U.S.C. §1114(s) for the entire period on appeal, the issue of entitlement to TDIU is moot.

3.  In a September 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal with respect to competency.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of competency to manage VA disability funds.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these issues in November 2010.  With respect to the issues decided, the RO fully complied with the Board's directives by appropriately corroborating the Veteran's stressors, scheduling the Veteran for a VA psychiatric examination, and readjuciting the issues in a November 2012 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the claims period. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

A November 2011 VA psychiatric examination was afforded with a corresponding medical opinion.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate. 38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III.  Service Connection for PTSD

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection for PTSD has slightly different requirements than general service connection. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 4.125 (a).
Effective July 13, 2010, 38  C.F.R. § 3.304 (f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), codified at 38  C.F.R. § 3.304 (f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the Veteran's claimed stressor that he was present at a medical facility in DaNang when the facility came under enemy attack has been verified by the Joint Services Records Research Center (JSRRC).  As noted in the Board's previous remands, VA treatment records have listed PTSD in the Veteran's medical history and problems list.  However, as will be discussed below, the Board has concluded that the Veteran does currently meet the criteria for a diagnosis of PTSD.

At the Veteran's November 2011 psychiatric examination, the examiner diagnosed Major Depression and Anxiety.  Major Depression is addressed in the remand portion of this decision and service-connection for anxiety has been granted, thus the etiology of these diagnoses will not be further discussed here.  The November 2011 examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted previous treatment for depression and PTSD and the reporting of relevant symptoms in VA treatment records and Veteran centers.  The examiner determined that the Veteran's reported and verified stressor met the appropriate criteria.  However, the examiner ultimately concluded that the Veteran's in-service stressors resulted in his currently diagnosed anxiety.  The examiner determined that the Veteran did not have a current diagnosis of PTSD.

As noted, PTSD is consistently noted as a problem throughout VA treatment records.  In addition, PTSD is specifically diagnosed by various VA physicians in VA treatment records, to include a December 2007 geropsychology progress note, a  May 2007 psychiatry note and a September 2004 psychiatry outpatient note.    

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for PTSD.  The crucial inquiry here is whether the Veteran has a current diagnosis of PTSD.  While various VA treatment records document a diagnosis of PTSD, the Board finds the November 2011 VA examination to be most probative as the examiner provided a well-reasoned rationale explaining that the Veteran's claimed PTSD actually met the diagnostic criteria for anxiety, for which the Veteran is now service-connected.  

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder such as PTSD, the Board places far greater weight on the November 2011 VA examiner's opinion that the Veteran's symptoms are related to anxiety, rather than PTSD.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD or a medical opinion regarding the etiology of his psychiatric conditions.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Although the Veteran is competent to report what he has experienced, he is not competent to diagnosis PTSD or ascertain the etiology of his claimed disorder, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75   (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds the conclusions reached in the November 2011 VA examination report that the Veteran does not meet the criteria for a diagnosis of PTSD to be the most probative of record.  In that regard, the Board notes that this examiner specifically reviewed and considered all the Veteran's verified stressors and reported symptoms, this includes the VA treatment records, statements by the Veteran, and other treatment records.  The examiner noted the previous diagnoses of PTSD, however, reasoned that the Veteran's current psychiatric symptoms align with a diagnosis of anxiety and Major Depression, not PTSD.  The Board finds this opinion to be credible and probative.  The Board finds this conclusion to be important, in that the examiner based his opinion not only on the Veteran's verified stressors and an interview with the Veteran, but a complete review of the medical record.

The Board acknowledges the treating professionals who have diagnosed the Veteran with PTSD.  These diagnoses, however, were in part deferrals to prior diagnoses of PTSD.  The record does not indicate that such diagnoses were the result of thorough psychiatric examinations accompanied by a completed review of the Veteran's medical history in accordance with DSM-IV criteria, as the November 2011 examination entailed.  

Here the most probative evidence establishes that the Veteran does not have PTSD, the disability for which service connection is sought.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for PTSD must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that PTSD has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.  In reaching this finding, the Board again notes that the Veteran has been granted service connection for anxiety, and as all psychiatric disabilities, with the exception of eating disorders, are rated under the General Rating Formula for Mental Disorders, the characterization of his service-connected psychiatric disability does not alter the rating that he is afforded.  38 C.F.R. § 4.130.

IV.  TDIU

The Veteran seeks entitlement to a TDIU.  The Veteran originally filed a claim for TDIU in January 2007, which was denied in a September 2007 rating decision.  In a September 2011 rating decision, the Veteran was granted service connection for coronary artery disease with a 100 percent evaluation, effective September 6, 1994.  

A grant of a 100 percent disability does not always render the issue of TDIU moot. VA has a duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 . See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); See also 75 Fed. Reg. 11,229-04  (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

However, the September 2011 rating decision granted entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s), effective May 9, 2005.  Thus, the Veteran is already in receipt of SMC under § 1114(s) for the entire period on appeal.  As a result, such a scenario is not present here, and the issue of entitlement to a TDIU is moot.

V.  Competency

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

Here, the Veteran and his representative stated in separate September 2012 statements that the Veteran wished to withdraw his pending appeal with regard to whether the Veteran is competent to manage his VA disability funds.  Accordingly, the Veteran's appeal as to this claims is dismissed.


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied. 

Entitlement to TDIU is dismissed.

The Veteran's claim as to whether he is competent to manage his VA disability funds is dismissed.



REMAND

Pursuant to the Board's November 2010 Remand, a November 2011 opinion was issued as to the etiology of the Veteran's diagnosed multiple sclerosis (MS).  The examiner concluded that the Veteran's MS less likely than not manifested during the Veteran's active service or to a compensable degree within seven years of separation from service.  The examiner explained that no "confirmed clinical records [are] available to confirm that the Veteran's MS is manifested to a compensable degree prior to September 17, 1976.  Therefore, it is less likely as not that his MS manifested to a compensable degree prior to September 17, 1976 [within seven years of separation from service]."  The examiner further explained that the Veteran's MS was not diagnosed until the early 1980's or mid 1980's, and that he was treated for back pain related to a 1974 work injury.  

In an October 2016 statement, the Veteran's representative asserts that the November 2011 VA opinion is inadequate, as it is heavily reliant upon the original date of diagnosis of MS in the 1980's.  The representative notes that the Veteran has had a history of medical conditions since active duty service, to include back problems.  The representative suggests that some of the symptoms noted since separation, may have been misidentified as other conditions, when in fact MS was the underlying condition, or an undiagnosed comorbid condition.  The representative cites medical literature indicating that approximately 80 to 85 percent of cases of MS are referred to as "relapsing-remitting MS," which encompasses a variation in the severity of symptoms.  Alternatively, the representative suggests that the Veteran's various other conditions, such as vascular problems and anxiety disorder, could have masked the symptoms specific to MS.  

In light of the representative's October 2016 statement and the specific citation of relevant medical literature, the Board finds that remand for a clarifying medical opinion is necessary.  Additionally, the November 2011 VA examiner indicated that the Veteran's diagnosed Major Depression is secondary to his MS. As adjudication of the Veteran's service connection claim for MS is critical to the determination of whether service connection is warranted for Major Depression, the Board finds that the two issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's multiple sclerosis.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion upon file review is sufficient.

The claims file and a copy of this Remand must be made available to the examiner. 

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's multiple sclerosis is a result of his active duty service, or if it manifested to a compensable degree within seven years of separation from service (September 17, 1976).

The examiner should pay particular attention to whether the Veteran displayed any possible symptoms of multiple sclerosis during service and the seven year period following service.  In doing so, the examiner is asked to specifically address the medical literature cited by the Veteran's representative in an October 31, 2016 statement (dated 11/01/2016 in VBMS). 

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

2.  If it is determined that the Veteran's multiple sclerosis  is related to his military service or manifested within the presumptive period, return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's Major Depression.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion upon file review is sufficient. 

The claims file and a copy of this Remand must be made available to the examiner. 

 Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's Major Depression was caused by, or is aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's multiple sclerosis. 

If the Veteran's multiple sclerosis aggravates (i.e., permanently worsens) Major Depression, the  examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


